Case: 4:18-cr-00975-CDP-JMB Doc. #: 44-1 Filed: 12/19/18 Page: 1 of 5 PageID #: 277



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DISTRICT


 UNITED STATES OF AMERICA,                      )
                                                )
                         Plaintiff,             )
                                                )
           v.                                   )
                                                )       No. 4:18CR00975 CDP/JMB
 DUSTIN BOONE,                                  )
 CHRISTOPHER MYERS,                             )
 RANDY HAYES, and                               )
 BAILEY COLLETTA,                               )
                                                )
                         Defendants.            )

                                       PROTECTIVE ORDER

           Pursuant to the provisions of Federal Rules Criminal Procedure 16(d), the Court enters

 this Protective Order upon motion of the United States and the consent of the defendants, for the

 purpose of assuring the confidentiality of the information, material, and documents disclosed to

 the Defendants and their counsel in this case during the course of discovery and trial in this

 matter.

           IT IS ORDERED, ADJUDGED AND DECREED that the following procedures will

 govern the production and/or use of such information, material, and documents in this action:

           1.     This Protective Order governs the treatment and handling of all information,

 material, and documents produced during the discovery proceedings in accordance with the

 Federal Rules of Criminal Procedure or any order of the Court in this matter, provided or

 disclosed by the United States to the Defendants or their counsel in this matter.




                                                    1
Case: 4:18-cr-00975-CDP-JMB Doc. #: 44-1 Filed: 12/19/18 Page: 2 of 5 PageID #: 278



        2.      Any information, material, and/or documents produced during the discovery

 process in this case shall, pursuant to this Order, be used by Defendants and their counsel only

 for purposes related to this action and for no other purpose, under other restrictions as explained

 elsewhere in this Order, and under no circumstances, other than those specifically provided for in

 this or a subsequent Order of this Court, shall Defendants or their counsel disclose it to persons

 or entities other than the following:

                a.      The Court and Court Personnel;

                b.      Government Counsel;

                c.      Defendants, but only in the presence of their attorneys;

                d.      Secretarial, clerical, paralegal, investigator, students or other personnel

                employed full-time or part-time by Defendants’ counsel, provided such counsel

                deems the disclosure reasonably necessary for the preparation of the defense and/or

                conduct of this litigation;

                e.      Experts or consultants who have been retained by defendants as necessary

                to allow them to perform the work for which they have been be retained or whose

                services are being considered by the defense team in order that the expert or

                consultant may decide whether to provide services to assist in the defense of this

                litigation; and

                f.     Fact witnesses at trial or in preparation for their testimony, provided that

                Defendants’ counsel deems the disclosure reasonably necessary to conduct this

                litigation and that no disclosure is made to persons outside the authorization of

                this Order;


                                                  2
Case: 4:18-cr-00975-CDP-JMB Doc. #: 44-1 Filed: 12/19/18 Page: 3 of 5 PageID #: 279



                g.        Other persons upon order of this Court or upon stipulation with the United

                States.

         Before any materials subject to this Protective Order are disclosed to the Defendants,

 counsel of record for Defendants shall sign and serve the "Acknowledgment of Protective Order

 and Consent for Disclosure," attached to this Protective Order as Exhibit A, on counsel of the

 United States. Unless otherwise specified by counsel for the Government, service of the signed

 "Acknowledgement of Protective Order and Consent for Disclosure" may be completed by e-

 mail.

         3.     Counsel shall inform all persons or entities described in paragraph 2(c)-(g) to

 whom disclosure of discovery material is made of the existence and terms of this Protective

 Order and obtain an acknowledgment from them that they understand and will comply fully with

 the Protective Order.

         4.     All information, material, and documents disclosed during the discovery

 proceedings is subject to the provisions of this Protective Order unless the Parties otherwise

 agree by written stipulation.

         5.     In the event that counsel for any Party determines to file with or submit to this

 Court - by way of pleadings, motions, briefs, or other papers or submissions - any information,

 material or documents subject to this Protective Order, such counsel must make a motion in

 accordance with U.S. District Court-EDMO Local Rules 83-13.05 for permission from the Court

 to file or submit such material under seal.

         6.     If any Party objects to the designation of any information, material, or document

 as subject to this Protective Order, the objecting Party may notify the designating Party in


                                                   3
Case: 4:18-cr-00975-CDP-JMB Doc. #: 44-1 Filed: 12/19/18 Page: 4 of 5 PageID #: 280



 writing at any time, but no later than twenty-one (21) days before the date of trial.     Within ten

 (10) days after service of any such notice, and after consultation and a good-faith effort to

 resolve the disagreement with the other Parties, either the designating or the objecting Party may

 apply to the Court for a ruling that the Confidential Material objected to shall (as applicable) be

 treated or not treated as subject to this Protective Order, and notice of such application shall be

 provided to the Party.   Until this Court enters an order determining the status of the material

 being objected to, such material shall be treated as protected as provided in this Order, unless the

 Parties otherwise agree by written stipulation.

          7.    The United States does not waive any privilege or protection, including but not

 limited to the attorney-client privilege and the work-product protection, over the information,

 material, and documents disclosed in this matter. Fed. R. Evid. 502(d),(e),(g).         The Parties

 shall follow Federal Rule of Criminal Procedure 16 in dealing with any privileged materials

 produced in discovery.

          8.    Within three (3) months of the conclusion of this litigation (commencing from the

 date on which the time for filing an appeal from entry of judgment with no party taking an

 appeal, or in the event an appeal is taken, from the date of exhaustion of any and all appeals),

 Defendants shall either return or destroy all materials subject to this Protective Order and all

 copies thereof. If Defendants elect to destroy the copies, they shall submit a certification to the

 United States attesting that all copies were destroyed within fourteen (14) days of the destruction

 of the copies. Copies that contain markings constituting attorney work-product need not be

 returned or destroyed provided that they remain subject to the provisions of this Protective

 Order.    All documents shall be kept in the possession of the Party to whom the document was


                                                   4
Case: 4:18-cr-00975-CDP-JMB Doc. #: 44-1 Filed: 12/19/18 Page: 5 of 5 PageID #: 281



 produced, except in the limited circumstances described above.

        9.      Documents, information, or material that are inadvertently disclosed, may be

 retrieved by the United States at any time. Upon notice that the United States seeks retrieval,

 such documents, information, or material must be treated as if subject to this Protective Order

 and may only be used for the purposes and in the manner permitted by this Order.

        10.     This Order shall not: (a) prejudice in any way the right of the United States to

 object to the production of documents it considers not subject to discovery; or (b) prejudice in

 any way the right of the United States to seek a Court determination (i) whether discovery

 material should be produced, or (ii) if produced whether such material should be subject to the

 terms of this Order; or (c) prejudice in any way the right of the United States to apply to the

 Court for a further protective order relating to any confidential material, information, or

 documents.

        11.     This Order may be modified if the Parties to this Order agree to such modification

 in writing or if such modification is ordered by the Court.

        12.     Any person may at any time move, on notice to all Parties, for modification of, or

 other relief from, this Order.


        SO ORDERED:



                                                       _____________________________
                                                       JOHN M. BODENHAUSEN
                                                       United States Magistrate Judge




                                                  5
